IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

BRIDGET C. JOHNSON, Case No. 3:19-cv-243

Plaintiff, District Judge Walter H. Rice

Magistrate Judge Sharon L. Ovington

UNITED STATES OF AMERICA,

Defendant.

 

 

ORDER GRANTING UNOPPOSED MOTION
OF DEFENDANT UNITED STATES OF AMERICA
FOR LEAVE TO FILE AMENDED ANSWER

 

This matter is before the Court on the Unopposed Motion of Defendant United States of
America for Leave to File Amended Answer. Pursuant to Fed. R. Civ. P. 15(a)(2), the Court
“should freely give leave [to amend] when justice so requires.” The Parties’ deadline to move to
amend the pleadings has not yet expired, and the Court finds that amendment is not foreclosed
by futility, undue delay, bad faith, or undue prejudice. Therefore, without opposition from
Plaintiff, and having found that justice so requires, the Court GRANTS the United States’
Motion. (ECF No. 11). Within five (5) days of entry of this Order, the United States may amend
the answer it filed on December 12, 2019 (ECF No. 10) to include the following language:
“Twenty-Fifth Defense 25. The United States is entitled to immunity under Ohio Constitution Art.
II, § 35 and Ohio Rev. Code § 4123.74.”

IT IS SO ORDERED.

[Peart \ns

HON. WALTER H. RICE
United States District Judge

 
